Citation Nr: 1137339	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-35 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic skin disability, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2010, the Board remanded this case for further evidentiary development.  The requested development was completed, and the Remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's groin rash in service was acute and transitory; a chronic skin disability was not shown in service or for many years thereafter, and there is no competent evidence of a link between the Veteran's current skin disability and his active service.


CONCLUSION OF LAW

The Veteran's current chronic skin disability was not incurred in or aggravated by active service, nor may such be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in August 2005 and October 2005 letters issued prior to the decision on appeal, and in a February 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in August 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, and private treatment records.  Additionally, the prior Remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining information regarding the Veteran's treatment providers, obtaining VA treatment records (including the report of any Agent Orange examination conducted for the Veteran), and scheduling the Veteran for a VA skin examination with medical opinion.  In response, the AMC asked the Veteran in an October 2010 letter to provide information regarding his treatment providers.  The AMC also obtained current VA treatment records from the VA Medical Center in Columbia, South Carolina, and obtained a negative response from that facility in February 2011 regarding the availability of any Agent Orange examination reports from 1987 to present.  In March 2011, a memorandum of unavailability was issued to document the unsuccessful efforts to obtain any Agent Orange examination reports.  In addition, the Veteran was scheduled for a VA skin examination with medical opinion, which took place in October 2010.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In addition to the above regulations governing service connection, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).  

In pertinent part, chloracne or other acneform diseases consistent with chloracne and porphyria cutanea tarda shall be service-connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  To warrant application of the presumption, these diseases must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for a chronic skin disability, to include as due to exposure to Agent Orange during his service in the Republic of Vietnam.  In an August 2005 statement, he alleged that he had a rash on his upper leg when he came home from Vietnam, and he also noted that he had undergone an Agent Orange examination about ten years prior for a rash which had since gotten worse.  (The Board reiterates that all attempts to obtain the report of any such Agent Orange examination have resulted in a negative response and have been formally documented by a March 2011 memorandum of unavailability.)  In a June 2007 statement, the Veteran alleged that at the end of his tour in Vietnam (in late 1971), he had a rash on his thigh, and a doctor gave him cream and it cleared up.  He also alleged that later on it reappeared, and again he used cream on it and it cleared up.  He went on to state that he had had several rashes since he was discharged from service, and he indicated that his current claim was for a body rash.

At his April 1969 pre-induction examination, the Veteran's skin was evaluated as normal, and he reported no history of skin diseases on an accompanying April 1969 report of medical history.  Thereafter, his service treatment records reflect that he was treated for a rash in his groin area in October and November 1970, and again for a rash (assessed as tinea cruris) in his groin area in January and March 1971.  However, at his May 1971 service separation examination, his skin was evaluated as normal, and he reported no history of skin diseases on an accompanying May 1971 report of medical history.  As the Veteran served in the Republic of Vietnam during the Vietnam era, his exposure to an herbicide agent in service is presumed.

The post-service medical evidence of record reflects the following findings.  A March 2000 private treatment record noted a three to four week history of pruritic dermatitis on the Veteran's right and left anterior lower legs, and it was also noted that he had had no previous dermatitis of significance.  A March 2003 private treatment record noted a two month history of a nonhealing exudative plaque on his left anterior lower leg, with a note that his previous problems had cleared, as well as occasional itching on the trunk.  A June 2003 private skin biopsy revealed that the spot on his left anterior lower leg, which improved with medication but then came back, was nummular eczema.  A July 2005 private treatment record noted that the area of nummular eczema on the Veteran's left anterior lower leg started or recurred approximately one year prior and was gradually getting worse.  An August 2005 VA treatment record noted that he had eczema on his lower legs bilaterally, and the Veteran alleged that this started after leaving Vietnam.  An August 2006 private treatment record again noted that the spots on his skin (thought to be nummular eczema) would stay clear at times for months but then he would have to go back to treatment.

Pursuant to the Board's September 2010 Remand, the Veteran underwent a VA skin examination in October 2010.  On that occasion, the examiner noted that the claims file had been reviewed.  The Veteran provided a conflicting history to the examiner regarding the timing of when he first noticed a rash on his legs.  (The examiner later noted that the Veteran's history was not very accurate and that the Veteran is a poor historian.)  At first, the Veteran reported that he had a skin breakout/rash on both legs beginning approximately one year after he returned from Vietnam, which was intermittent and would come and go and had gotten worse in the last several years when he finally sought treatment 30 years after his Vietnam return, and he also stated that he did not have this rash on his legs when he was in Vietnam.  He further stated that he had had a jock itch rash in his groin which was treated and never recurred.  Next, however, the Veteran reported that he did have this rash on his legs in service, but it was not as bad and he was never seen by anybody in the service and did not seek any treatment at that time.

The October 2010 VA examiner diagnosed the Veteran with an eczematous rash involving the left lower leg at present at least since March 2000.  The examiner opined that the Veteran's current eczematous rash on his left lower leg is less likely as not related to his Vietnam service.  The examiner noted that the Veteran's service entry and exit examinations do not show any skin condition on his legs, and that he first presented with this leg condition in March 2000 (according to the private treatment reports of record).  Therefore, the examiner noted that there had been a 30-year gap from the Veteran's Vietnam service and his presentation of this rash.  The examiner stated that usually if it was related to Agent Orange, a person would have immediate symptoms and an immediate rash would have broken out on the body.  The examiner expressed having no awareness of eczema association with Agent Orange, and again reiterated that the Veteran's presentation was at least 30 years apart from his active service discharge.

Upon review of the record, and after careful consideration of all procurable and assembled data, the Board finds that service connection for a chronic skin disability is not warranted on any basis.

With regard to service connection on a presumptive basis as a result of herbicide exposure, the Board notes that eczema is not a disability recognized by VA as being due to herbicide exposure, and therefore it is not subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  The evidence of record does not show that the Veteran has ever been diagnosed with chloracne or any other acneform disease consistent with chloracne.  Furthermore, no medical professional has suggested that the Veteran's current skin disorder is related to his confirmed herbicide exposure in service.  Accordingly, service connection for a chronic skin disability on a presumptive basis as a result of herbicide exposure is not warranted.  See id.

The fact that the Veteran is not entitled to the foregoing regulatory presumption of service connection does not preclude an evaluation as to whether he is entitled to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As outlined above, the Veteran's service treatment records show that he was treated for a rash in his groin area in October and November 1970 and again in January and March 1971.  However, at his May 1971 service separation examination, his skin was evaluated as normal, and he reported no history of skin diseases on an accompanying May 1971 report of medical history.  The post-service medical evidence of record first documents treatment for a skin disorder in March 2000 (nearly 30 years after his service discharge) when it was noted that the Veteran had a three to four week history of pruritic dermatitis on his right and left anterior lower legs and that he had had no previous dermatitis of significance.  Subsequent private treatment records dating since March 2003 document treatment for eczema, with no indication of such condition dating back any time prior to early 2003 (as a March 2003 private treatment record noted a two month history of a nonhealing exudative plaque on his left anterior lower leg, with a note that his previous problems had cleared).

Moreover, the Veteran has provided conflicting accounts regarding the history of his skin disability, including the following contentions: not having a rash on his legs in Vietnam; having a rash on his legs in service but not seeking treatment at that time; having a rash on his thigh at the end of his tour in Vietnam for which he was treated by a doctor with cream; having a rash on his upper leg when he came home from Vietnam; and having a rash on both legs beginning approximately one year after returning from Vietnam.  Accordingly, the Board finds that the Veteran's aforementioned contentions are less credible and probative than the medical evidence documented throughout the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

In the September 2011 appellant's brief, the Veteran's representative argued that the Veteran should be service connected for his skin disorder due to having continuity of symptomatology since his time in service.  However, the Veteran reported at his October 2010 VA examination that the rash on his legs was intermittent and would "come and go" in the years following service, and he also acknowledged that the jock itch rash he had had in his groin had been treated and never recurred.  Therefore, the Board concludes that the Veteran has not presented credible evidence of continuity of symptomatology for his skin disorder.

Furthermore, as noted in Clyburn v. West, 12 Vet. App. 296, 301-302 (1999), "medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent."  Here, there is no indication that the Veteran has specialized training in diagnosing skin disorders or determining their etiology.  Thus, while the Veteran is competent to testify that he suffered from a rash during and after his service, he is not competent to diagnose the rash as a specific skin disease, as there are multiple different forms of skin disease, and identifying a particular skin disease and the etiology thereof requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current skin disorder is a matter that requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301 ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current skin disorder is not competent medical evidence and is significantly less probative than the medical evidence and medical opinion of record.

In this regard, the October 2010 VA examiner reviewed the claims file, considered the Veteran's service treatment records, interviewed and examined the Veteran, and provided medical rationale for the opinion that the Veteran's current eczematous rash on his left lower leg is less likely as not related to his Vietnam service.  For these reasons, the opinion by the VA examiner is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

For the reasons set forth above, the Board finds the opinion by the October 2010 VA examiner (which was accompanied by supporting medical rationale) is of greater probative value than the Veteran's lay contentions regarding the etiology of his current skin disorder (which are not competent medical evidence).

In sum, the Board finds that the most competent and probative evidence indicates that the Veteran's groin rash in service was acute and transitory and that a chronic skin disability was not shown in service or for many years thereafter, and there is no competent evidence suggesting a link between the Veteran's current chronic skin disability and his active service.  Accordingly, service connection for a chronic skin disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a chronic skin disability, to include as a result of exposure to herbicides, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


